 


109 HR 3861 IH: The Medicare Informed Choice Act of 2005
U.S. House of Representatives
2005-09-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 3861 
IN THE HOUSE OF REPRESENTATIVES 
 
September 22, 2005 
Mr. Stark (for himself, Ms. Schakowsky, Mr. Dingell, Mr. Rangel, Mr. George Miller of California, Mr. Brown of Ohio, Mr. Waxman, and Mr. Pallone) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To amend title XVIII of the Social Security Act to provide extended and additional protection to Medicare beneficiaries who enroll for the Medicare prescription drug benefit during 2006. 
 
 
1.Short titleThis Act may be cited as the The Medicare Informed Choice Act of 2005. 
2.Extended period of open enrollment during all of 2006 without late enrollment penaltySection 1851(e)(3)(B) of the Social Security Act (42 U.S.C. 1395w–21(e)(3)(B)) is amended— 
(1)in clause (iii), by striking May 15, 2006 and inserting December 31, 2006; and 
(2)by adding at the end the following new sentence: 
An individual making an election during the period beginning on November 15, 2006, and ending on December 15, 2006, shall specify whether the election is to be effective with respect to 2006 or with respect to 2007 (or both)..  
3.One-time change of plan enrollment for medicare prescription drug benefit during all of 2006 
(a)Application to MA–PD plansSection 1851(e) of the Social Security Act (42 U.S.C. 1395w–21(e)) is amended— 
(1)in paragraph (2)(B)— 
(A)in the heading, by striking for first 6 months; 
(B)in clause (i)— 
(i)by striking the first 6 months of 2006 and inserting 2006; and 
(ii)by striking the first 6 months during 2006 and inserting 2006; 
(C)in clause (ii), by inserting (other than during 2006) after paragraph (3); and 
(D)in clause (iii), by striking 2006 and inserting 2007; and 
(2)in paragraph (4), by striking 2006 and inserting 2007 each place it appears. 
(b)Conforming amendment to part DSection 1860D–1(b)(1)(B)(iii) of such Act (42 U.S.C. 1395w–101(b)(1)(B)(iii)) is amended by striking subparagraphs (B) and (C) of paragraph (2) and inserting paragraph (2)(C).   
4.Protection from loss of employment-based retiree health coverage upon enrollment for medicare prescription drug benefit during 2006Section 1860D–22(a)(2) (42 U.S.C. 1395w–132(a)(2)) is amended by adding at the end the following new subparagraph: 
 
(D)Protection from loss of employment-based coverageThe sponsor of the plan may not involuntarily discontinue coverage of an individual under a group health plan before January 1, 2007, based upon the individual’s decision to enroll in a prescription drug plan or an MA–PD plan under this part.. 
5.Effective dateThe amendments made by this section shall be effective as if included in the enactment of the Medicare Prescription Drug, Improvement, and Modernization Act of 2003 (Public Law 108–173). 
 
